DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 06/02/2021 has been entered and made of record. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2014/0267276) in view of Goel et al. (US 2013/0265309).
Regarding claim 1
receiving a geometry shader for execution by the geometry shading stage (Hakura [0053]: “As shown, the graphics processing pipeline 300 may include at least one vertex shader 302, a tessellation initialization unit 304, a tessellation shader 306, and a geometry shader 308.”); 
analyzing the geometry shader to determine whether it preserves connectivity of primitives, wherein preserving connectivity of primitives indicates that connectivity of primitives output by the geometry shader relative to primitives input to the geometry shader is not modified (Hakura [0063]: “In one embodiment, a driver may be utilized to detect whether a geometry shader is to operate in a per-primitive attribute mode (e.g. whether to utilize fast geometry shader optimization, etc.). For example, a driver may cause a change to operate utilizing only per-primitive attributes, such that there is a 1:1 input to output correspondence of primitives;” [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices;” [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage, which, for example, may be a vertex shader stage or a domain shader stage.”); 

in response to determining that the geometry shader does not preserve connectivity of primitives, generating control state data having a first value; 
in response to determining that the geometry shader does preserve connectivity of primitives, generating control state data having a second value; and 
outputting the control state data to control the operation of the geometry shading stage.
Goel, however, teaches/suggests:
outputting the control state data to control the operation of the geometry shading stage (Goel [0083]-[0084]: “According to some examples, GPU 36 may patch shading operations together using a plurality of modes, with each mode having a particular set of associated shading operations. For example, a first mode may indicate that a draw call includes only vertex shading operations ... In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations … In some 
Before the effective filing of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the mode of the geometry shader of Hakura to be output as mode information as taught/suggested by Goel in order to control the shading operations of the graphics processing pipeline. As such, Hakura as modified by Goel teaches/suggests:
in response to determining that the geometry shader does not preserve connectivity of primitives, generating control state data having a first value (Hakura [0065]: “If it is determined that a geometry shader is not to operate in per-primitive attribute mode, the geometry shader is launched to operate in a normal mode (e.g. traditional geometry shader mode, etc.);” [The normal GS mode meets the claimed first value.] Goel [0083]: “According to some examples, GPU 36 may patch shading operations together using a plurality of modes, with each mode having a particular set of associated shading operations. For example, a first mode may indicate that a draw call includes only vertex shading operations.”); 
in response to determining that the geometry shader does preserve connectivity of primitives, generating control state data having a second value (Hakura [0064]: “If it is determined that a geometry shader is to operate in per-primitive attribute mode, the geometry shader is launched to operate in per-primitive attribute mode (e.g. a fast geometry shader mode, etc.);” [The fast GS mode meets the claimed second value.] Goel [0083]: “In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations.”); 

Regarding claim 2, Hakura as modified by Goel teaches/suggests: The method according to claim 1, wherein the first value of control state data is configured to set the geometry shading stage into a first mode of operation and the second value of control state data is configured to set the geometry shading stage into a second mode of operation (Hakura [0064]-[0065]: “If it is determined that a geometry shader is to operate in per-primitive attribute mode, the geometry shader is launched to operate in per-primitive attribute mode (e.g. a fast geometry shader mode, etc.) … If it is determined that a geometry shader is not to operate in per-primitive attribute mode, the geometry shader is launched to operate in a normal mode (e.g. traditional geometry shader mode, etc.);” [The normal and fast GS modes meet the claimed first and second modes, respectively.] Goel [0083]: “According to some examples, GPU 36 may patch shading operations together using a plurality of modes, with each mode having a particular set of associated shading operations. For example, a first mode may indicate that a draw call includes only vertex shading operations ... In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Hakura as modified by Goel The method according to claim 2, wherein in the first mode of operation each primitive output by the geometry shading stage is independent and in the second mode of operation connectivity of primitives output by the geometry shading stage is maintained (Hakura [0063]: “In one embodiment, a driver may be utilized to detect whether a geometry shader is to operate in a per-primitive attribute mode (e.g. whether to utilize fast geometry shader optimization, etc.). For example, a driver may cause a change to operate utilizing only per-primitive attributes, such that there is a 1:1 input to output correspondence of primitives;” [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices;” [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage, which, for example, may be a vertex shader stage or a domain shader stage.”).

Regarding claim 6, Hakura as modified by Goel teaches/suggests: The method according to claim 1, wherein the method further comprises: 
receiving the control state data (Goel [0084]: “In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations … In some examples, GPU driver 50 may generate the mode information used by GPU 36.”); and 
switching the geometry shading stage between a first mode of operation and a second mode of operation dependent upon a value of the received control state data (Hakura [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages;” Goel [0083]: “According to some examples, GPU 36 may patch shading operations together using a plurality of modes, with each mode having a particular set of associated shading operations. For example, a first mode may indicate that a draw call includes only vertex shading operations ... In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations.”), 
wherein in the first mode of operation each output primitive is independent and in the second mode of operation connectivity of primitives is maintained (Hakura [0063]: “In one embodiment, a driver may be utilized to detect whether a geometry shader is to operate in a per-primitive attribute mode (e.g. whether to utilize fast geometry shader optimization, etc.). For example, a driver may cause a change to operate utilizing only per-primitive attributes, such that there is a 1:1 input to output correspondence of primitives;” [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices;” [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage, which, for example, may be a vertex shader stage or a domain shader stage.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Hakura as modified by Goel teaches/suggests: The method according to claim 6, further comprising, in the second mode of operation: 
receiving primitive data for a primitive, the primitive data referencing a plurality of vertices (Hakura [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices;” [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage, which, for example, may be a vertex shader stage or a domain shader stage.”); 
identifying those vertices referenced in the primitive data that have not been previously processed by the geometry shading stage (Hakura [0030]: “For example, if the input is a triangle strip, then each triangle on input introduces one new vertex, whereas for a traditional geometry shader output, each triangle introduces three new vertices.”); 
processing only the identified vertices (Hakura [0030]: “For example, if the input is a triangle strip, then each triangle on input introduces one new vertex, whereas for a traditional geometry shader output, each triangle introduces three new vertices.”); and 
emitting data for the primitive (Hakura [0034]: “For example, in one embodiment, a viewport clip/cull unit (e.g. positioned subsequent to the fast geometry shader, etc.) may ensure a unique provoking vertex for each primitive that is sent downstream to the rest of the pipeline.”).

Regarding claim 8, Hakura as modified by Goel teaches/suggests: The method according to claim 7, further comprising, in the second mode of operation: 
storing an output from the processing of the identified vertices in a buffer, wherein the output comprises modified vertex data (Hakura [0021]: “For example, in one embodiment, the geometry shader may cause a primitive to be rendered to a particular layer of a frame buffer;” [0034]: “For example, in one embodiment, a viewport clip/cull unit (e.g. positioned subsequent to the fast geometry shader, etc.) may ensure a unique provoking vertex for each primitive that is sent downstream to the rest of the pipeline.”).

Regarding claim 9, Hakura as modified by Goel teaches/suggests: The method according to claim 7, further comprising, in the first mode of operation: 
receiving primitive data for a primitive, the primitive data identifying a plurality of vertices (Hakura [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices.”); 
processing each of the plurality of vertices (Hakura [0030]: “For example, if the input is a triangle strip, then each triangle on input introduces one new vertex, whereas for a traditional geometry shader output, each triangle introduces three new vertices.”); and 
emitting data for the primitive (Hakura [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices.”).

Claims 14-15 and 17 recite limitations similar in scope to those of claims 1, 3, and 6, respectively, and are rejected using the same rationales. Hakura as modified by Goel further teaches/suggests a processor (Hakura Fig. 8: PPU 800).

Regarding claim 16, Hakura as modified by Goel teaches/suggests: The processor according to claim 15, wherein in the first mode of operation of the geometry shading stage, each input primitive is processed by processing each of the vertices in that input primitive (Hakura [0030]: “For example, if the input is a triangle strip, then each triangle on input introduces one new vertex, whereas for a traditional geometry shader output, each triangle introduces three new vertices.”), and wherein in the second mode of operation of the geometry shading stage, each input primitive is processed by processing only those vertices of that input primitive that have not been previously processed (Hakura [0030]: “For example, if the input is a triangle strip, then each triangle on input introduces one new vertex, whereas for a traditional geometry shader output, each triangle introduces three new vertices.”).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2014/0267276) in view of Goel et al. (US 2013/0265309) as applied to claim 1 above, and further in view of Kilpatrick (US 2009/0122062).
Regarding claim 4, Hakura as modified by Goel does not teach/suggest: The method according to claim 1, wherein the analysis is implemented in a compiler. Kilpatrick, however, teaches/suggests wherein the analysis is implemented in a compiler (Kilpatrick [0024]: “The input light shaders 208 and surface shaders 210 are processed by the preprocessor 104's specializing compiler 212. The specializing compiler 212 splits the light shaders 208 and surface shaders 210 into dynamic shaders 232, 234 (FIG. 2B) and caching shaders 216.”). Before the effective filing of the claimed invention, the substitution of one known element (the compiler of Kilpatrick) for another (the driver of Hakura) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to determine the mode of the geometry shader.

Regarding claim 10, Hakura as modified by Goel and Kilpatrick teaches/suggests: The method according to claim 7, wherein the control state data relates to a particular geometry shader and is generated when the geometry shader is compiled (Hakura [0063]: “In one embodiment, a driver may be utilized to detect whether a geometry shader is to operate in a per-primitive attribute mode (e.g. whether to utilize fast geometry shader optimization, etc.). For example, a driver may cause a change to operate utilizing only per-primitive attributes, such that there is a 1:1 input to output correspondence of primitives;” Kilpatrick [0024]: “The input light shaders 208 and surface shaders 210 are processed by the preprocessor 104's specializing compiler 212. The specializing compiler 212 splits the light shaders 208 and surface shaders 210 into dynamic shaders 232, 234 (FIG. 2B) and caching shaders 216.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Claims 5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2014/0267276) in view of Goel et al. (US 2013/0265309) as applied to claim 1 above, and further in view of Kilgariff et al. (US 2014/0125669).
Regarding claim 5, Hakura as modified by Goel does not teach/suggest: The method according to claim 1, wherein outputting the control state data comprises: 
providing the control state data as an extension to a stream of graphics data input to the geometry shading stage; and 
passing the control state data to the geometry shading stage in an API.
Kilgariff, however, teaches/suggests:
providing the control state data as an extension to a stream of graphics data input to the geometry shading stage (Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.”); 
Before the effective filing of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the mode information of Hakura as modified by Goel to be appended to the vertex attributes as taught/suggested by Kilgariff because that would have been well-understood, routine, and conventional to transmit to downstream pipeline stages. As such, Hakura as modified by Goel and Kilgariff teaches/suggests:
passing the control state data to the geometry shading stage in an API (Hakura [0036]: “Of course, in one embodiment, the fast geometry shader optimization may be exposed at the API level, where a programmer may explicitly declare the geometry shader as being of this nature (e.g. such as through a "pass-through" specifier, etc.);” Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.”).

Regarding claim 11, Hakura as modified by Goel and Kilgariff teaches/suggests: The method according to claim 6, further comprising: 
receiving primitive data as a stream of graphics data, and wherein the control state data is received as an extension to the stream of graphics data (Hakura [0034]: “For example, in one embodiment, a viewport clip/cull unit (e.g. positioned subsequent to the fast geometry shader, etc.) may ensure a unique provoking vertex for each primitive that is sent downstream to the rest of the pipeline;” Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.”).
The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Regarding claim 12, Hakura as modified by Goel and Kilgariff teaches/suggests: The method according to claim 6, wherein the control state data is received from an application via an API (Hakura [0036]: “Of course, in one embodiment, the fast geometry shader optimization may be exposed at the API level, where a programmer may explicitly declare the geometry shader as being of this nature (e.g. such as through a "pass-through" specifier, etc.);” Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.”). The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2014/0267276) in view of Goel et al. (US 2013/0265309) as applied to claim 6 above, and further in view of Lee et al. (US 2013/0106889).
Regarding claim 13, Hakura as modified by Goel does not teach/suggest: The method according to claim 6, wherein the geometry shading stage is operated in the second mode of operation for stereoscopic rendering. Lee, however, teaches/suggests stereoscopic rendering (Lee [0037]-[0038]: “The frame buffer 57 stores image data, e.g., moving image data, still image data, three-dimensional (3D) image data or stereoscopic image data, processed by the GPU 30 ... The GPU 30 includes the vertex shader 31, a geometry shader 33, a rasterizer 35, a fragment shader 37 and a texel fetch unit 39. The elements 31, 33, 35, 37 and 39 are units that execute a program instruction related to graphics processing.”). Before the effective filing of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the fast GS mode of Hakura as modified by Goel to be used for stereoscopic rendering as taught/suggested by Lee in order for performance.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2014/0267276) in view of Kilpatrick (US 2009/0122062) and Goel et al. (US 2013/0265309).
Regarding claim 18, Hakura teaches/suggests: A method of controlling operation of a geometry shading stage in a graphics processing system (Hakura Fig. 3: graphics processing pipeline 300), the method comprising: 
receiving a geometry shader for execution by the geometry shading stage (Hakura [0053]: “As shown, the graphics processing pipeline 300 may include at least one vertex shader 302, a tessellation initialization unit 304, a tessellation shader 306, and a geometry shader 308.”); 
analyzing the geometry shader to determine whether it preserves connectivity of primitives, wherein preserving connectivity of primitives indicates that connectivity of primitives output by the geometry shader relative to primitives input to the geometry shader is not modified (Hakura [0063]: “In one embodiment, a driver may be utilized to detect whether a geometry shader is to operate in a per-primitive attribute mode (e.g. whether to utilize fast geometry shader optimization, etc.). For example, a driver may cause a change to operate utilizing only per-primitive attributes, such that there is a 1:1 input to output correspondence of primitives;” [0030]: “…when a triangle strip, triangle mesh, or the like is input into a traditional geometry shader, where adjacent primitives in the strip or mesh share common vertices, the output of a traditional geometry shader as defined by an API requires each primitive output to have unique vertices;” [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage, which, for example, may be a vertex shader stage or a domain shader stage.”); 
Hakura does not teach/suggest in a compiler. Kilpatrick, however, teaches/suggests in a compiler (Kilpatrick [0024]: “The input light shaders 208 and surface shaders 210 are processed by the preprocessor 104's specializing compiler 212. The specializing compiler 212 splits the light shaders 208 and surface shaders 210 into dynamic shaders 232, 234 (FIG. 2B) and caching shaders 216.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Hakura as modified by Kilpatrick does not teach/suggest:
in response to determining that the geometry shader does not preserve connectivity of primitives, outputting geometry shader code; and 
in response to determining that the geometry shader does preserve connectivity of primitives, including geometry shader code in a prior stage of a graphics pipeline implemented within the graphics processing system.
Goel, in view of Hakura, teaches/suggests:
in response to determining that the geometry shader does not preserve connectivity of primitives, outputting geometry shader code (Hakura [0065]: “If it is determined that a geometry shader is not to operate in per-primitive attribute mode, the geometry shader is launched to operate in a normal mode (e.g. traditional geometry shader mode, etc.);” Goel [0083]: “According to some examples, GPU 36 may patch shading operations together using a plurality of modes, with each mode having a particular set of associated shading operations. For example, a first mode may indicate that a draw call includes only vertex shading operations.”); and 
in response to determining that the geometry shader does preserve connectivity of primitives, including geometry shader code in a prior stage of a graphics pipeline implemented within the graphics processing system (Hakura [0064]: “If it is determined that a geometry shader is to operate in per-primitive attribute mode, the geometry shader is launched to operate in per-primitive attribute mode (e.g. a fast geometry shader mode, etc.);” [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages;” Goel [0083]: “In addition, a second mode may indicate that a draw call includes both vertex shading and geometry shading operations.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 19, Hakura as modified by Kilpatrick and Goel teaches/suggests: The method according to claim 18, wherein the prior stage of the graphics pipeline is a vertex processing stage (Hakura [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages.”).

Claim 20 recites limitations similar in scope to those of claim 18, and is rejected using the same rationale. Hakura as modified by Goel and Kilpatrick further teaches/suggests a processor; and memory storing computer executable instructions (Hakura Fig. 8: PPU 800 and memory 804).
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
Applicant argues “Hakura also fails to disclose a geometry shader stage that preserves connectivity of primitives ... Hakura discloses that when it is desired to change a per-primitive attribute, a fast geometry shader is implemented that produces only per-primitive attributes as an output, such that the connectivity of the primitives and the per-vertex attributes are defined by the last shader stage prior to the fast geometry shader stage. Specifically, Hakura discloses that connectivity of the primitives is defined by a vertex shader stage or domain shader stage, and not by the geometry shader stage. This is not the same as determining whether connectivity of primitives is preserved by the geometry shader ... Merely checking whether these per-vertex attributes are simply copied (as done by Hakura) does not provide information on the connectivity of the primitives.” See Remarks, page 7.

Examiner respectfully disagrees. Hakura teaches/suggests that when the traditional geometry shader is used, the connectivity of a triangle mesh/strip would not be preserved; whereas, when the fast geometry shader is used, the connectivity of the triangle mesh/strip would be preserved. In addition, Hakura determines to use the traditional geometry shader when it’s operated in per-vertex mode, and the fast geometry shader when it’s operated in per-primitive mode. Therefore, the determination to use the traditional geometry shader is in effect the same as the determination to not preserve the connectivity, and the determination to use the fast geometry shader is in effect the same as the determination to preserve the connectivity.

Applicant further argues “Goel does not teach or suggest "outputting the control state data to control the operation of the geometry shading stage" as done in the claimed invention.” See Remarks, page 9.

Examiner respectfully disagrees. Goel discloses in para. [0084]: “In some examples, GPU driver 50 may generate the mode information used by GPU 36 … That is, upon executing a draw call, GPU 36 may determine the mode associated with the draw call and patch compiled shaders together accordingly.” Although the modes of Goel are not the same as those of Hakura, Goel does in fact teach/suggest outputting the mode information to the GPU so that it knows whether to include the geometry shading operations. In view of Hakura and Goel, it would have been obvious that the per-vertex or per-primitive mode is to be outputted to the GPU so that it knows which geometry shader is to be used.

Applicant further argues “[i]n Goel, the mode does not control the operation of the geometry shading stage as there is no difference in how the geometry shading stage itself operates.” See Remarks, pp. 9-10.

Examiner respectfully disagrees. Goel is cited solely because Goel teaches/suggests that some mode information is outputted to the GPU so that it knows which shaders to include.

Applicant further argues “[i]n Goel, there is no need to analyse the geometry shader to generate control state data as the mode of control depends on the draw call. Therefore, even if Hakura and Goel are combined, the teaching of Goel would not aid Hakura to arrive at the claimed invention ... Goel does not provide a geometry shading stage whose operation is controlled in response to determining that the geometry shader preserves connectivity of primitives or not wherein preserving connectivity of primitives indicates that connectivity of primitives output by the geometry shader relative to primitives input to the geometry shader is not modified.” See Remarks, page 10.

Examiner respectfully disagrees. Again, Goel is cited solely because Goel teaches/suggests that some mode information is outputted to the GPU so that it knows which shaders to include.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0176588 – maintaining connectivity information
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611